Citation Nr: 9936055	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  93-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 14, 1988, for 
a grant of service-connection for residuals of a fracture of 
the left wrist, based on clear and unmistakable error (CUE) 
in a February 27, 1970 rating decision. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1989 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas. 

At the time of his discharge from the military, the veteran 
filed a claim for service connection for residuals of an 
injury which he alleged he sustained to his left wrist while 
in service.  His claim was denied by the RO, in February 
1970.  In March 1970, the RO notified him of the decision, 
and of his procedural and appellate rights.  He did not 
timely appeal, so the decision became final.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991).

On March 14, 1988, the veteran submitted an application to 
the RO requesting that his claim be reopened.  In October 
1988, the RO determined that, as new and material evidence 
had not been submitted, there was no basis to reopen the 
claim.   In a November 1988 letter, the RO notified the 
veteran of its decision, and of his procedural appellate 
rights.  He appealed.  In April 1989 at a hearing at the RO, 
the veteran gave testimony concerning his claim for service 
connection.  Later in April 1989, after considering the 
testimony given at the hearing, along with other evidence 
that was submitted in support of the claim, the hearing 
officer determined that the evidence was new and material to 
the case, so the claim for service connection was reopened, 
and the hearing officer granted service connection.  Later 
that year, in September 1989, after having the veteran 
examined, the RO determined that the service-connected left 
wrist disorder was 10 percent disabling; the effective date 
assigned was March 14, 1988, coinciding with the date that 
the veteran filed his application to have his claim reopened.  
In June 1990, February 1992, and January 1993, the RO 
determined that the rating for the left wrist disability 
should not be increased.  The veteran thereafter appealed to 
the Board, requesting, inter alia, that a rating higher an 
earlier effective date for the grant of service connection, 
alleging that benefits should be made retroactive from the 
date of his original claim in 1969.

The Board determined in October 1995 that an earlier 
effective date was not warranted.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  The parties filed a 
joint motion with the Court, requesting that the Court vacate 
the portion of the Board's decision that denied an earlier 
effective date for the grant of service connection, and to 
remand this issue for further development and consideration. 

The Court granted the joint motion later in January 1997.  
The Court indicated that the Board should have considered the 
issue of CUE in its October 1995 decision, because the issue 
of CUE is part and parcel of (and subsumed by) the claim 
seeking an effective date earlier than March 14, 1988, for 
the grant of service connection for the left wrist 
disability.  The Court returned the case to the Board for 
compliance with directives that all necessary development and 
consideration of the CUE claim be completed to resolve the 
veteran's appeal.  In December 1997, the Board remanded the 
case to the RO to adjudicate the issue of whether CUE had 
been committed in the February 1970 RO rating decision that 
denied service connection for a left wrist disability. 

In March 1999, the RO issued a decision finding that the 
rating decision of February 1970 did not contain CUE.  The 
case was returned to the Board for further appellate 
adjudication. 


FINDINGS OF FACT

1.  In February 1970, a RO rating decision denied service 
connection for residuals of an injury to the left wrist, the 
veteran was notified of that decision, and he did not enter 
notice of disagreement with that decision within one year.

2.  The outcome of the rating decision of February 1970, 
which denied service connection for residuals of an injury to 
the left wrist, was adequately supported by the evidence then 
of record and was not undebatably erroneous.

3.  On March 14, 1988, the veteran submitted additional 
evidence to reopen his claim of entitlement to service-
connection for residuals of an injury to the left wrist. 


CONCLUSIONS OF LAW

1.  The rating decision of February 1970, which denied 
entitlement to service connection for residuals of an injury 
to the left wrist, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 1110, 5107, 5109A, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1999).

2.  The criteria for an effective date prior to March 14, 
1988, for the assignment of a grant of service-connection for 
residuals of an injury to the left wrist, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.156, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If no written notice of disagreement is filed with the RO 
within one year of the date of mailing of notice of the 
result of an initial review or determination, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except for new and 
material evidence or clear and unmistakable error.  
38 U.S.C.A. § 7105(c). 

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except 
for new and material evidence.  38 C.F.R. § 3.104(a).  
Previous determinations which are final and binding, 
including decisions on claims for service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made"; and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In this case, the evidence shows that service-connection for 
residuals of an injury to the left wrist was denied by the RO 
in a February 1970 rating decision.  The veteran was notified 
of that decision, and did not enter notice of disagreement 
with that decision within one year.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991). 

On March 14, 1988, the veteran filed to reopen a claim for 
service connection for residuals of an injury to the left 
wrist.  In September 1989, a RO hearing officer determined 
that the veteran had submitted new and material evidence to 
reopen his claim, granted service connection, assigned a 10 
percent rating, and assigned an effective date of March 14, 
1988, the date the veteran filed his application to reopen 
his claim.  In October 1989, the veteran filed a claim for an 
earlier effective date for service connection for the left 
wrist disability; he requested an effective date of December 
1969, the date he filed his original claim for service 
connection for a left wrist disability. 

In a statement that was submitted by the veteran in February 
1991, it was alleged that the RO committed CUE when it 
originally denied service connection for the left wrist 
disability in February 1970.  The veteran contends, in 
essence that an effective date of December 1969 should be 
granted because that is the date he filed his original 
application for service connection for residuals of a left 
wrist injury and the evidence at that time established 
service connection.  The veteran contends that letters from 
witnesses, dated in June 1988, attesting to a left wrist 
injury in 1969, should have been considered to award an 
earlier effective date.  The veteran's representative asks 
for the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) to 
be applied.  A rating decision in March 1999 determined that 
the February 1970 rating decision denying service connection 
for residuals of a left wrist injury was not CUE.

With regard to the veteran's contention that letters from 
witnesses, dated in June 1988 and attesting to a left wrist 
injury in 1969, should have been considered to award an 
earlier effective date, these June 1998 statements did not 
exist at the time of the February 1970 rating decision.  
Likewise, this and other newly submitted evidence to reopen 
the veteran's claim, including a May 1988 magnetic resonance 
imaging (MRI) report, a September 1998 physician's statement 
and MRI, and the veteran's written submissions and hearing 
testimony, did not exist at the time of the February 1970 
rating decision.  While the newly submitted evidence 
ultimately constituted part of the new and material evidence 
which resulted in a reopening of the veteran's claim in 
September 1989 and the grant of service connection for 
residuals of a left wrist injury, in order to establish CUE, 
the evidence must show that the correct facts, as they were 
known at the time of the prior final rating decision, were 
not before the adjudicator (or that there was incorrect 
application of law by the RO, which the veteran has not 
alleged). 

The evidence at the time of the February 1970 rating decision 
consisted of service medical records which reflect that the 
veteran injured his left wrist in March 1968, and reinjured 
it in August 1969, and in March 1969 the veteran reported 
left wrist weakness and crepitation.  A progress note in 
November 1969 indicated that the veteran injured his left 
wrist in March 1968, he had noticed weakness of the wrist and 
crepitation since then, and he was wearing a support.  No 
clinical findings or diagnosis were entered.  At the service 
separation examination in November 1969, the veteran reported 
a history of two wrist injuries in 1968 and 1969, and denied 
a history or current complaints of broken bones, bone or 
joint deformity, arthritis, or lameness.  Clinical 
examination noted no upper extremity defects and the 
veteran's musculoskeletal system was considered normal.

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequently developed 
evidence, even when, as in this case, subsequent evidence 
ultimately resulted in a reopened claim and grant of service 
connection.  In the February 1970 rating decision, the RO 
denied service connection for residuals of a left wrist 
injury, based on the fact that, although there were two left 
wrist injuries in service, the November 1969 service 
separation examination noted no pertinent defects of the left 
wrist.  The Board finds that the outcome of the rating 
decision of February 1970, denying service connection for 
residuals of an injury to the left wrist, was adequately 
supported by the evidence then of record and was not 
undebatably erroneous. 

Beyond the specific contention that June 1998 letters from 
witnesses, or other evidence developed subsequent to the 
February 1970 rating decision, should have been considered to 
award an earlier effective date, the veteran's contentions 
reflect mere disagreement with the way the RO, in its 
February 1970 decision, weighed the evidence and denied his 
claim.  The Court has indicated that a CUE is a very specific 
and a rare kind of "error" of fact or of law that is more 
than a simple disagreement as to how the facts were weighed 
or evaluated.  It must be an error of fact or law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
For the reasons indicated, the Board finds that the weight of 
the evidence in this case does not demonstrate that the RO 
committed either legal or factual error in the February 27, 
1970 rating decision.  

The veteran was properly notified of the February 1970 rating 
decision, but did not enter a notice of disagreement with 
that decision within one year.  Therefore, this decision 
became final.  It was over 20 years later when the veteran 
raised the claim of CUE.  The Court has stated that the 
essence of a claim of CUE is that it is a collateral attack 
on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App. at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who attempts to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  The Board finds that 
the veteran has not met this burden.  For the reasons noted 
above, the veteran's claim of CUE in a February 1970 rating 
decision denying service connection for residuals of a left 
wrist injury must be denied. 

For evidence received after a final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).  In this veteran's case, the claim 
to reopen the issue of service connection for residuals of a 
left wrist injury was not received until March 14, 1988.  

In light of the Board's finding that the rating decision of 
February 1970, denying service connection for residuals of a 
left wrist injury, was not clearly and unmistakable 
erroneous, an effective date earlier than March 14, 1988 for 
an award of service-connection for residuals of a left wrist 
injury is not warranted.   


ORDER

An effective date prior to March 14, 1988, for a grant of 
service-connection for residuals of a fracture of the left 
wrist, based on CUE in a February 27, 1970 rating decision, 
is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

